                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

E. THOMAS SCARBOROUGH, III,

                      Plaintiff,

       v.                                                             CIVIL ACTION
                                                                       NO. 18-2436
COURT OF COMMON PLEAS OF
NORTHAMPTON COUNTY, et al.

                      Defendants.

                                       ORDER


       AND NOW, this 14th day of June, 2019, upon review of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint (Docket No. 5), and Plaintiff’s response, and

after oral argument being held, it is hereby ORDERED as follows:

       1. Defendants’ Motion to Dismiss is GRANTED;

       2. Plaintiff’s Amended Complaint is DISMISSED with prejudice; and

       3. The Clerk shall close this case.



                                             BY THE COURT:



                                             /s/ Jeffrey L. Schmehl
                                             Jeffrey L. Schmehl, J.
